                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                         AT CHATTANOOGA

  ILE RAY NIX,                        :
                                      :
              Plaintiff,              :
                                      :                 CASE NO. 1:20-cv-00224-CLC-CHS
  v.                                  :
                                      :
  CITY OF CHATTANOOGA, et al.,        :
                                      :
              Defendants.             :
  ____________________________________:


                        ANSWER TO SECOND AMENDED COMPLAINT

          Come now the Defendants, City of Chattanooga and Sergeant Michael Joiner (“Sgt.

  Joiner”), Officer Leslie Corbin (“Officer Corbin”), Officer Bobby Moses (“Officer Moses”), and

  Officer Matthew Puglise (“Officer Puglise”), in their official capacities as police officers with the

  Chattanooga Police Department and in their individual capacities, (collectively “the Defendants”)

  by and through counsel, and for answer to the Second Amended Complaint for Violation of Civil

  Rights (“Second Amended Complaint”) (Doc. 18) filed against them by Ile Ray Nix (“the

  Plaintiff”), state as follows:

                                          FIRST DEFENSE

          The Second Amended Complaint fails to state a claim against the Defendants upon which

  relief can be granted.

                                         SECOND DEFENSE

          For answer to the specific allegations of the Second Amended Complaint, the Defendants

  state as follows:




                                              Page 1 of 10

Case 1:20-cv-00224-CLC-CHS Document 29 Filed 10/08/20 Page 1 of 10 PageID #: 123
           1.    The allegations contained in Paragraph I.A. of the Second Amended Complaint do

  not require a response from the Defendants. To the extent that a response is required, upon

  information and belief, the Defendants admit the allegations.

           2.    In response to the allegations contained in Paragraph I.B. of the Second Amended

  Complaint, including the continuation of Paragraph I.B. at Document 18, p. 7, the Defendants

  admit the allegations with the clarification that the ZIP code for the City of Chattanooga is 37402,

  that the city, state, and ZIP code for Defendant Bobby Moses should be Chattanooga, Tennessee

  37406, and that the telephone number listed for the Defendant Officers is that of the Office of the

  City Attorney. The Defendants also admit that the Plaintiff is suing the Defendant Officers in both

  their official and individual capacities. The Defendants assert that proper service for all Defendants

  is through the Office of the City Attorney, 100 East 11th Street, Suite 200, Chattanooga, Tennessee

  37402.

           3.    In response to the allegations contained in Paragraphs II.A. and II.B. of the Second

  Amended Complaint, the Defendants admit that the Plaintiff has filed claims against local officials

  under 42 U.S.C. § 1983 alleging violations of the First, Fourth, and Fourteenth Amendments to

  the United States Constitution. The Defendants deny that any of them violated the Plaintiff’s rights

  under the First, Fourth, and Fourteenth Amendments or any other constitutional or statutory

  provisions. All remaining allegations in Paragraphs II.A. and II.B. are denied.

           4.    In response to the allegations contained in Paragraph II.D. of the Second Amended

  Complaint, the Defendants admit that the Defendant Officers were on-duty uniformed

  Chattanooga Police Department (“CPD”) officers acting under color of state law at the times of

  the alleged events giving rise to this lawsuit. The Defendants deny that any of them are liable under

  Section 1983 for any actions alleged in the Second Amended Complaint.



                                              Page 2 of 10

Case 1:20-cv-00224-CLC-CHS Document 29 Filed 10/08/20 Page 2 of 10 PageID #: 124
         5.      In response to the allegations contained in Paragraph III.A. of the Second Amended

  Complaint, the Defendants admit that one incident alleged in the Plaintiff’s Second Amended

  Complaint occurred on October 3, 2019, at or near the Bessie Smith Cultural Center, 200 East M

  L King Boulevard, Chattanooga, Hamilton County, Tennessee, and that the other alleged incident

  occurred on October 6, 2019, at or near the intersection of Broad Street and Aquarium Way,

  Chattanooga, Hamilton County, Tennessee.

         6.      In response to the allegations contained in Paragraph III.B. of the Second Amended

  Complaint, the Defendants deny that the incidents in suit occurred at the times stated therein. The

  Defendants assert that the incident on October 3, 2019, occurred between approximately 7:00 p.m.

  and 8:00 p.m. and that the incident on October 6, 2019, occurred between approximately 11:37

  a.m. and 12:10 p.m.

         7.      In response to the allegations contained in the first paragraph of Paragraph III.C.

  on p. 4 of the Second Amended Complaint, the Defendants admit that on October 3, 2019, the

  Plaintiff was standing on or near a public sidewalk near the Bessie Smith Cultural Center in the

  200 block of East M L King Boulevard, where an LGBTQ event was taking place. The Defendants

  admit that the Plaintiff was holding a sign and making verbal statements alternately in a loud voice

  and with a megaphone that amplified his voice. The Defendants admit that complaints were made

  to CPD about the disruption caused by the Plaintiff’s loud voice and use of the megaphone and

  that at least one complaint was from an individual associated with the event and/or the Bessie

  Smith Cultural Center. The Defendants admit that Officers Corbin and Moses responded to the

  scene, observed the Plaintiff’s behavior, and approached the Plaintiff to address his behavior. The

  Defendants admit that Sgt. Joiner also arrived on scene and asked the Plaintiff to step away from

  the crowd with him so that they could talk where it was quieter, but that the Plaintiff refused. The



                                             Page 3 of 10

Case 1:20-cv-00224-CLC-CHS Document 29 Filed 10/08/20 Page 3 of 10 PageID #: 125
  Defendants admit that Sgt. Joiner, Officer Corbin, and/or Officer Moses explained to the Plaintiff

  that his conduct constituted disorderly conduct in violation of Tenn. Code Ann. § 39-17-305. The

  Defendants admit that when the Plaintiff continued to speak in a loud voice and use the

  megaphone, Sgt. Joiner arrested the Plaintiff, placed him in handcuffs, and charged him with

  disorderly conduct. The Defendants admit that at least part of the Plaintiff’s comments involved

  religious matters. The Defendants are without sufficient information or knowledge to admit or

  deny that the Plaintiff was “shar[ing] God’s Word on various things as He led [the Plaintiff],

  including sexual orientation.” Therefore, for purposes of this Answer, that allegation is denied.

  The Defendants deny that any of them expressed “personal disapproval” of the Plaintiff’s message.

  The Defendants admit that the Plaintiff was not threatening anyone but deny that he was not

  behaving aggressively. The Defendants deny that Sgt. Joiner grabbed the Plaintiff’s sign and shook

  it. The Defendants are without sufficient information or knowledge to admit or deny that the

  Plaintiff was “surprised” during the incident; therefore, for purposes of this Answer, that allegation

  is denied. The Defendants assert that the Plaintiff was issued a citation in lieu of arrest for the

  misdemeanor charge of disorderly conduct and released without being booked at the jail that

  evening. All remaining allegations in the first paragraph of Paragraph III.C. on p. 4 are denied.

         8.      In response to the allegations contained in the first paragraph of the Plaintiff’s

  narrative under Paragraph III.C. on p. 7 of the Second Amended Complaint, the Defendants are

  without sufficient information or knowledge to admit or deny that the Plaintiff captured the entire

  incident on video; therefore, for purposes of this Answer, that allegation is denied. However, the

  Defendants assert that they have video of the incident that was recorded on bodyworn cameras and

  an in-car camera. The Defendants admit that the charge of disorderly conduct was dismissed but

  have no knowledge or information about the dismissal. The Defendants deny that they improperly



                                              Page 4 of 10

Case 1:20-cv-00224-CLC-CHS Document 29 Filed 10/08/20 Page 4 of 10 PageID #: 126
  suppressed the Plaintiff’s rights under the First Amendment or used their authority and/or Tenn.

  Code Ann. § 39-17-305 as a pretext to suppress the Plaintiff’s freedom of speech rights because

  they did not like the content of his message. The Defendants deny that they took any action based

  on the content of the Plaintiff’s speech. The Defendants further deny that they lacked probable

  cause for the arrest and that the arrest violated the Plaintiff’s rights under the Fourth Amendment.

  All remaining allegations in Paragraph III.C. on p. 6 are denied.

         9.      In response to the allegations contained in the last paragraph of Paragraph III.C.,

  which begins on p. 7 and continues on p. 8 of the Second Amended Complaint, the Defendants

  admit that on October 6, 2019, the Plaintiff was standing on or near a sidewalk near the intersection

  of Broad Street and Aquarium Way in the general area where a gay-pride parade was taking place.

  The Defendants admit that the Plaintiff was holding a sign and making verbal statements with a

  megaphone that amplified his voice but are without sufficient information or knowledge as to why

  he was using a megaphone. The Defendants admit that at least part of the Plaintiff’s comments

  involved religious matters. The Defendants are without sufficient information or knowledge to

  admit or deny that the Plaintiff was “shar[ing] God’s Word on various things as He led [the

  Plaintiff], including sexual orientation.” Therefore, for purposes of this Answer, that allegation is

  denied. The Defendants admit that the Plaintiff was not threatening anyone or behaving

  aggressively. The Defendants admit that CPD officers arrived at the scene in response to a

  complaint about the Plaintiff. The Defendants further admit that Officer Puglise informed the

  Plaintiff that by law he could not use the megaphone without a permit, that he could be arrested if

  he continued to do so, and that the law that he was violating was not a new law. The Defendants

  admit that the Plaintiff asked what law he was violating and assert that Officer Puglise pulled up

  the relevant City Code provision on his laptop computer, showed it to the Plaintiff, and offered to



                                              Page 5 of 10

Case 1:20-cv-00224-CLC-CHS Document 29 Filed 10/08/20 Page 5 of 10 PageID #: 127
  let him read it in its entirety. At the Plaintiff’s request, Officer Puglise wrote down the citation to

  the law, which was City Code Section 25-69, and gave it to the Plaintiff. Upon information and

  belief, the Defendants admit that the Plaintiff’s wife was present and that she and other CPD

  officers observed the incident. The Defendants are without sufficient information or knowledge to

  admit or deny that the Plaintiff captured the entire incident on video; therefore, for purposes of this

  Answer, that allegation is denied. However, the Defendants assert that they have video of the

  incident that was recorded on bodyworn cameras. The Defendants deny that they improperly

  suppressed the Plaintiff’s rights under the First Amendment or used their authority, the threat of

  arrest, and/or City Code Section 25-69 as a pretext to suppress the Plaintiff’s freedom of speech

  rights because they did not like the content of his message. The Defendants deny that they took

  any action based on the content of the Plaintiff’s speech. All remaining allegations in the last

  paragraph of Paragraph III.C. on pp. 7-8 are denied.

          10.     The Defendants admit the allegations contained in Paragraph IV. of the Second

  Amended Complaint.

          11.     In response to the allegations contained in Paragraph V. of the Second Amended

  Complaint, the Defendants deny that the Plaintiff is entitled to compensatory damages, punitive

  damages, lost wages, costs, or any other damages or compensation whatsoever in connection with

  this lawsuit. The City cannot be liable for any punitive damages as a matter of law. The Defendants

  further deny that the Plaintiff is entitled to a letter, statement, or any document from CPD regarding

  his “rights … to shar[e his] faith in public areas within their jurisdiction” or to any injunctive relief

  or any other type of relief whatsoever.




                                               Page 6 of 10

Case 1:20-cv-00224-CLC-CHS Document 29 Filed 10/08/20 Page 6 of 10 PageID #: 128
         12.       All other allegations contained in the Second Amended Complaint not heretofore

  admitted, explained or denied are hereby specifically denied, and the Defendants demand strict

  proof thereof.

                                         THIRD DEFENSE

         The Defendants deny that the City of Chattanooga (“the City”) or any of its employees,

  including the Defendant Officers, deprived the Plaintiff of any constitutional rights or in any way

  violated the United States Constitution, the Tennessee Constitution, 42 U.S.C. §§1983 or 1988, or

  any other statutory or common laws in any actions taken toward the Plaintiff.

                                        FOURTH DEFENSE

         The Defendants submit that all of the Defendant Officers enjoy qualified immunity for

  certain actions as police officers of the City as they were acting at all relevant times pursuant to

  duly enacted laws of the City and the State of Tennessee.

                                         FIFTH DEFENSE

         The Defendants deny that any claim by the Plaintiff has occurred as a result of any

  unconstitutional policy, custom, or practice adopted by any official policymaker of the City.

                                         SIXTH DEFENSE

         The Defendants assert that no illegal or discriminatory action was taken by them, in either

  their official or individual capacities, towards the Plaintiff, and no actions by them occurred as a

  result of any unconstitutional policy, custom, or practice adopted by the City.

                                       SEVENTH DEFENSE

         The City states that it cannot be held liable for any damages asserted by the Plaintiff

  claimed on the grounds that any alleged injuries sustained by the Plaintiff were not proximately

  caused by or directly related to any unconstitutional policy, custom, or practice of the City. The



                                             Page 7 of 10

Case 1:20-cv-00224-CLC-CHS Document 29 Filed 10/08/20 Page 7 of 10 PageID #: 129
  City specifically asserts that it cannot be held liable for the actions of its employees under 42

  U.S.C. § 1983 on the basis of respondeat superior. The City further asserts that the actions of the

  named Defendant Officers were objectively reasonable based upon the facts known to them at the

  time and that they did not violate the Plaintiff’s constitutional rights. Moreover, none of the

  Defendants’ actions violated any statutory or common laws of the State of Tennessee.

                                          EIGHTH DEFENSE

          The City asserts that it was not deliberately indifferent in providing any training or

  supervision of its officers in connection with this incident.

                                           NINTH DEFENSE

          The City did not knowingly permit, encourage, or tolerate any pattern, practice, or custom

  of its employees violating the constitutional rights of the public at large. The City asserts that it

  does not have a policy, practice, or custom of allowing its employees to violate any individual’s

  constitutional rights without fear of discipline. The City further asserts that it does not accept,

  condone, tolerate, acquiesce, approve, or ratify such behavior.

                                          TENTH DEFENSE

          The Defendants submit that they cannot be subject to punitive damages in this case as a

  matter of law. Any punitive damages claimed against the Defendant Officers in their individual

  capacities are not supported by the facts pursuant to 42 U.S.C. § 1988 and/or 28 U.S.C. § 1927.

                                        ELEVENTH DEFENSE

          The City will establish that it properly trained and supervised its employees above and

  beyond the standards required under Tennessee law. The City further asserts that there was no

  negligent training or supervision of its officers on or before the dates of the incidents in suit, which

  proximately caused any injury or damages to the Plaintiff.



                                               Page 8 of 10

Case 1:20-cv-00224-CLC-CHS Document 29 Filed 10/08/20 Page 8 of 10 PageID #: 130
                                       TWELFTH DEFENSE

         The Defendants reserve the right to assert any additional defense which its investigation or

  discovery reveals may apply to bar in whole or in part any of the Plaintiff’s claims.

         WHEREFORE, having fully answered, the Defendants pray that this cause filed against

  them be dismissed and that they be allowed to recover reasonable costs and attorney fees.

                                                Respectfully submitted,

                                                OFFICE OF THE CITY ATTORNEY
                                                CITY OF CHATTANOOGA, TENNESSEE


                                                By: s/ Melinda Foster
                                                       PHILLIP A. NOBLETT (BPR #10074)
                                                       City Attorney
                                                       MELINDA FOSTER (BPR #28769)
                                                       JOSEPH A. KELLY (BPR #14921)
                                                       Assistant City Attorneys
                                                       100 E. 11th Street, Suite 200
                                                       Chattanooga, TN 37402
                                                       (423) 643-8250 – Telephone
                                                       (423) 643-8255 – Facsimile




                                             Page 9 of 10

Case 1:20-cv-00224-CLC-CHS Document 29 Filed 10/08/20 Page 9 of 10 PageID #: 131
                                   CERTIFICATE OF SERVICE

         I hereby certify that a copy of this pleading was filed electronically. Notice of this filing

  will be sent by operation of the Court’s electronic filing system to all parties indicated on the

  electronic filing receipt. All other parties will be served by regular U.S. mail. Parties may access

  this filing through the Court’s electronic filing system.

         Served by mail:

                 Ile Ray Nix
                 72 Battlefield Circle
                 Ringgold, GA 30736

         This 8th day of October, 2020.


                                                s/ Melinda Foster




                                             Page 10 of 10

Case 1:20-cv-00224-CLC-CHS Document 29 Filed 10/08/20 Page 10 of 10 PageID #: 132
